DETAILED ACTION
Response to Amendment
The 112(b) rejections have been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 02/24/2021, the following has occurred: claims 1 and 11 have been amended; claims 2, 5-10, 12, and 15-19 have remained unchanged; and no new claims have been added.
Claims 1-2, 5-12, and 15-19 are pending.
Effective Filing Date: 10/14/2015

Response to Arguments
35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 35 U.S.C. 112(b) rejections given to the claims. Examiner withdraws the previous 112b) rejections given to the claims.

35 U.S.C. 101 Rejections:
Applicant argues that the claims are directed to significantly more and is therefore not directed to an abstract idea. Applicant explains that recommendations are generated based on user input that is related to that user’s needs. Applicant explains 
Further, Applicant made arguments directed towards the newly amended claim limitations. These 101 arguments are deemed moot in view of the newly amended claims.

35 U.S.C. 102 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2 and 5-10 are drawn to a method and claims 11-12 and 15-19 are drawn to a system, each of which is within the four statutory categories. Claims 1-2, 5-12, and 15-19 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving a user input designating an image characteristic of the region of interest, wherein the image characteristic includes an anatomy and a measurement and 2) determining a recommendation based on the user input, wherein the determining the recommendation is automatically triggered when the user input is received. These steps correspond to Mental Processes or concepts performed in the human mind such as observation, 
Depending claims 2, 5-10, 12, and 15-19 include all of the limitations of claims 1 and 11, and therefore likewise incorporate the above-described abstract idea. Depending claims 5 and 15 add the additional steps of “comparing, via the processor, the anatomy and the measurement to a corresponding anatomy and a corresponding measurement stored in a guideline database” and “determining, via the processor, a corresponding guideline recommendation associated with the anatomy and the measurement as the recommendation”; claims 6 and 16 add the additional step of “displaying a plurality of possible recommendations”; claims 9 and 18 add the additional step of “displaying the report including the recommendation”; and claims 10 and 19 add the additional step of “changing a display of the image of the region of interest to show a user interface including available options, one of the available options including displaying the recommendation”. Additionally, the limitations of depending claims 2, 7-8, 12, and 17 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2, 5-10, 12, and 15-19 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 11 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using the step of “displaying the recommendation overlaid in the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic, wherein the displaying the recommendation is automatically triggered when the user input is received”, using the step of “generating a report including the recommendation”, using a display (for displaying an image of a region of interest), a user interface, and a processor to perform the claimed steps. The display, user interface, and processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the displaying step, the generating step, the display, the user interface, and the processor to perform the prioritizing, filtering, and generating steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract MPEP 2106.05(f) and MPEP 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The “displaying..” step adds insignificant pre-solution/extra-solution activity to the abstract idea. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents/displays to the user an image of a region of interest, gathers response data, and utilizes the response data to generate a report. Further, the “generating…” step adds insignificant post-solution/extra-solution activity to the abstract idea. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a report from the recommendation, utilizing the processor. Furthermore, the current invention generates a report utilizing a processor, display, and user interface, thus the processor, display, and interface are adding the words “apply it” with mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-2, 5-12, and 15-19 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2015/031296 A1 to Alkasab in view of U.S. Patent No. 9,146,663 to Kreeger et al.
As per claim 1, Alkasab teaches a method for generating a radiological report, comprising:
--displaying, on a display, an image of a region of interest; (see: paragraph [0019] where there is an annotation that may include graphical symbols generated on the medical image. The annotation is displayed, and thus, an image of a region of interest is being displayed)
--receiving a user input, via a user interface, designating an image characteristic of the region of interest, wherein the image characteristic includes an anatomy and a measurement; (see: 112 and 114 of FIG. 2 and paragraph [0014] where input data is being collected from the radiologists, thus user input is being received designating an image characteristic such as lesion size (a measurement) and diagnostic feature (an anatomy). Also see: paragraph [0033])
--determining, via a processor, a recommendation based on the user input; (see: paragraph [0019] and FIG. 6 where a standardized specification is generated that may be a recommendation. The recommendation is based on the inputted characteristics of the lesion or nodule) and
--wherein the determining and displaying the recommendation is automatically triggered when the user input is received; (see: paragraph [0019] where the input data is forwarded to the decision support engine to generate the standard specification. Also see: paragraphs [0008] and [0009] where after a recommendation (report) is generated automatically user’s manual input) and
--generating, via the processor, a report including the recommendation (see: paragraph [0019] where the standardized specification may be sent back to the report system to integrate the standardized specification (recommendation) into the current report).
Alkasab teaches the above-mentioned limitations. The difference between Alkasab and the claimed invention is that while Alkasab does disclose a method of selecting regions of interest and displaying recommendations, it does not explicitly teach wherein the recommendation is overlaid on the image. More specifically, Alkasab may not further, specifically teach:
1) --displaying the recommendation overlaid in the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic.

Kreeger et al. teaches:
1) --displaying the recommendation overlaid in the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic (see: FIG. 13 and column 24, lines 20-28 where there is a recommendation automatically being displayed and overlaid on the medical image in relation to the image characteristic 1397).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) displaying the recommendation overlaid in the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the 

As per claim 2, Alkasab and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches wherein the recommendation includes a modality and a timeframe (see: FIGS. 3 and 6 where there are recommendations of “adrenal mass protocol CT” (modality) in “6 months” (timeframe)).

As per claim 5, Alkasab and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches wherein determining the recommendation includes:
--comparing, via the processor, the anatomy and the measurement to a corresponding anatomy and a corresponding measurement stored in a guidelines database; (see: 116 of FIG. 2 and paragraph [0021] where a comparison of characteristics is occurring based on stored, predetermined guidelines) and
--determining, via the processor, a corresponding guideline recommendation associated with the anatomy and the measurement as the recommendation (see: 118, 120, and 124 of FIG. 2 and paragraphs [0034] - [0036] where a standardized specification/annotation is being generated as a recommendation with respect to the compared characteristics).

As per claim 6, Alkasab and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches displaying a plurality of possible recommendations (see: paragraphs [0023] – [0024] where the user or radiologist are notified of important results and appropriate follow-up recommendations).

As per claim 7, Alkasab and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches wherein determining the recommendation includes receiving a user input selecting the recommendation (see: paragraph [0037] where user input is the button 64 hit).

As per claim 8, Alkasab and Kreeger et al. in combination teaches the method of claim 7, see claim 7. Alkasab further teaches wherein the user input includes at least one of a manual input and a voice input (see: paragraph [0037] where a user can select the recommendation via a button 64 that, when hit (manual input), indicates a satisfaction of the standardized specification 22).

As per claim 9, Alkasab and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches displaying the report including the recommendation (see: paragraph [0019] where the current report is displayed for the radiologist to view. The report includes the recommendation (standardized specification)).

As per claim 10, Alkasab and Kreeger et al. in combination teaches the method of claim 1, see claim 1. Alkasab further teaches changing a display of the image of the region of interest to show a user interface including available options, one of the available options including displaying the recommendation (see: paragraphs [0033] – [0034] where the patient data may be input by a radiologist on a display screen, and then a standard specification is generated and displayed in a report section on the display).

As per claim 11, Alkasab teaches a system for generating a radiological report, comprising:
--a display configured to display an image including a region of interest; (see: paragraphs [0019] – [0020] where there is an annotation that may include graphical symbols generated on the medical image. The annotation is displayed, and thus, an image of a region of interest is being displayed) 
--a user interface configured to receive a user input designating an image characteristic of the region of interest, wherein the image characteristic includes an anatomy and a measurement; (see: paragraph [0008] where there is a user interface configured to receive user inputted data. Also see: 112 and 114 of FIG. 2 and paragraph [0014] where input data is being collected from the radiologists, thus user input is being received designating an image characteristic such as lesion size (a measurement) and diagnostic feature (an anatomy). Also see: paragraph [0033]) and
--a processor configured to determine a recommendation based on the image characteristic, (see: paragraph [0019] and FIG. 6 where a standardized specification is generated that may be a recommendation. The recommendation is based on the inputted characteristics of the lesion or nodule) generate a report including the recommendation, (see: paragraph [0019] where the standardized specification may be sent back to the report system to integrate the standardized specification (recommendation) into the current report) and wherein the determining and displaying the recommendation is automatically triggered when the user input is received (see: paragraph [0019] where the input data is forwarded to the decision support engine to generate the standard specification. Also see: paragraphs [0008] and [0009] where after a recommendation (report) is generated automatically user’s manual input).
Alkasab teaches the above-mentioned limitations. The difference between Alkasab and the claimed invention is that while Alkasab does disclose a method of selecting regions of interest and displaying recommendations, it does not explicitly teach wherein the recommendation is overlaid on the image. More specifically, Alkasab may not further, specifically teach a processor configured to:
1) --display the recommendation overlaid on the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic.

Kreeger et al. teaches:
1) --display the recommendation overlaid on the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic (see: FIG. 13 and column 24, lines 20-28 where there is a recommendation automatically being displayed and overlaid on the medical image in relation to the image characteristic 1397).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) display the recommendation overlaid on the image, wherein the displaying of the recommendation is automatically overlaid on the image in relation to the image characteristic such that the overlaid recommendation does not cover the image characteristic as taught by Kreeger et al. for displayed recommendations as disclosed by Alkasab since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Alkasab talks about generating and displaying a report (recommendations) thus one could substitute wherein these recommendations are displayed over the medical image in relation to the image characteristic to obtain the predictable results of displaying recommendations. Thus, one of ordinary skill in the art 

As per claim 12, Alkasab and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the recommendation includes a modality and a timeframe (see: FIGS. 3 and 6 where there are recommendations of “adrenal mass protocol CT” (modality) in “6 months” (timeframe)).

As per claim 15, Alkasab and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the processor determines the recommendation based on the anatomy and the measurement by comparing the anatomy and the measurement to a corresponding anatomy and a corresponding measurement stored in a guidelines database (see: 116 of FIG. 2 and paragraph [0021] where a comparison of characteristics is occurring based on stored, predetermined guidelines)  and determining a corresponding guideline recommendation associated with the anatomy and the measurement as the recommendation (see: 118, 120, and 124 of FIG. 2 and paragraphs [0034] - [0036] where a standardized specification/annotation is being generated as a recommendation with respect to the compared characteristics).

As per claim 16, Alkasab and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the display displays a plurality of possible recommendations (see: paragraphs [0023] – [0024] where the user or radiologist are notified of important results and appropriate follow-up recommendations).

As per claim 17, Alkasab and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the user input includes at least one of a manual input and a voice input (see: paragraph [0037] where a user can select the recommendation via a button 64 that, when hit (manual input), indicates a satisfaction of the standardized specification 22).

As per claim 18, Alkasab and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein a display displays the report including the recommendation (see: paragraph [0019] where the current report is displayed for the radiologist to view. The report includes the recommendation (standardized specification)).

As per claim 19, Alkasab and Kreeger et al. in combination teaches the system of claim 11, see claim 11. Alkasab further teaches wherein the processor changes a display of the image of the region of interest to show a user interface including available options, one of the available options including displaying the recommendation (see: paragraphs [0033] – [0034] where the patient data may be input by a radiologist on a display screen, and then a standard specification is generated and displayed in a report section on the display).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626        

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626